UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-06351 Name and Address of Registrant: Green Century Funds 114 State Street Suite 200 Boston, Massachusetts 02109 Name and address of agent for service: Green Century Capital Management, Inc. 114 State Street Suite 200 Boston, Massachusetts02109 Registrant’s telephone number: (617) 482-0800 Date of fiscal year end: July 31 Date of reporting period: April 30, 2010 Item 1.Schedule of Investments The Schedules of Investments for the Green Century Funds are set forth below. GREEN CENTURY BALANCED FUND PORTFOLIO OF INVESTMENTS April 30, 2010 (Unaudited) SHARES VALUE COMMON STOCKS - 65.7% Technology Hardware & Equipment - 7.7% Apple, Inc. (a) $ Cisco Systems, Inc. (a) EMC Corporation (a) Hewlett-Packard Company International Business Machines Corporation NETGEAR, Inc. (a) Capital Goods - 6.5% 3M Company ABB Ltd. American Depositary Receipt (a)(b) Donaldson Company, Inc. Emerson Electric Company Koninklijke Philips Electronics N.V. American Depositary Receipt (b) Lincoln Electric Holdings, Inc. Pentair, Inc. Quanta Services, Inc. (a) Thomas & Betts Corporation (a) W.W. Grainger, Inc. Renewable Energy & Energy Efficiency - 6.1% American Superconductor Corporation (a) Applied Materials, Inc. Ballard Power Systems, Inc. (a) Cree, Inc. (a) First Solar, Inc. (a) GT Solar International, Inc. (a) International Rectifier Corporation (a) Itron, Inc. (a) Johnson Controls, Inc. OM Group, Inc. (a) Ormat Technologies, Inc. Suntech Power Holdings Company Ltd. American Depository Receipt (a)(b) Healthcare Equipment & Services - 4.8% Becton, Dickinson and Company Fresenius Medical Care AG & Company KGaA American Depositary Receipt (b) Hologic, Inc. (a) Medtronic, Inc. UnitedHealth Group, Inc. Zimmer Holdings, Inc. (a) Pharmaceuticals & Biotechnology - 4.6% Amgen, Inc. (a) GlaxoSmithKline plc American Depositary Receipt (b) Johnson & Johnson Teva Pharmaceutical Industries Ltd. American Depositary Receipt (b) Waters Corporation (a) Diversified Financials - 4.1% American Express Company Bank of America Corporation $ Goldman Sachs Group, Inc. (The) JPMorgan Chase & Company Insurance - 3.9% Aflac, Inc. Chubb Corporation Hartford Financial Services Group, Inc. (The) HCC Insurance Holdings, Inc. Horace Mann Educators Corporation Lincoln National Corporation Progressive Corporation (The) Materials - 3.3% Air Products & Chemicals, Inc. Minerals Technologies, Inc. Sonoco Products Company Semiconductors - 2.8% Analog Devices, Inc. Intel Corporation Texas Instruments, Inc. Transportation - 2.8% Canadian Pacific Railway Ltd. Expeditors International of Washington, Inc. United Parcel Service, Inc., Class B Software & Services - 2.8% Google, Inc., Class A (a) Microsoft Corporation Oracle Corporation Food & Beverage - 2.7% General Mills, Inc. J. M. Smucker Company (The) Banks - 2.6% Barclays PLC American Depositary Receipt (b) Royal Bank of Canada SVB Financial Group (a) Wells Fargo & Company Food & Staples Retailing - 2.3% Costco Wholesale Corporation Sysco Corporation Telecommunication Services - 2.0% AT&T, Inc. Telefonica S.A. American Depositary Receipt (b) Consumer Services - 1.8% Panera Bread Company, Class A (a) Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. Media - 1.4% John Wiley & Sons, Inc., Class A $ McGraw-Hill Companies, Inc. (The) Consumer Durables & Apparel - 1.4% Deckers Outdoor Corporation (a) Jarden Corporation Timberland Company (The), Class A (a) Retailing - 0.7% Nordstrom, Inc. Tiffany & Company Healthy Living - 0.6% Whole Foods Market, Inc. (a) Commercial & Professional Services - 0.5% Interface, Inc., Class A Household & Personal Products - 0.3% Church & Dwight Company, Inc. Total Common Stocks (Cost $31,147,133) PRINCIPAL AMOUNT VALUE CORPORATE BONDS & NOTES - 22.5% Diversified Financials - 6.9% Goldman Sachs Group, Inc. (The) 6.60%, due 1/15/12 $ International Finance Corporation 2.25%, due 4/28/14 JPMorgan Chase & Company 4.60%, due 1/17/11 JPMorgan Chase & Company 4.50%, due 1/15/12 SLM Corporation 4.00%, due 7/25/14(c) Telecommunication Services - 5.0% AT&T Corporation 7.30%, due 11/15/11(d) BellSouth Corporation 4.75%, due 11/15/12 France Telecom S.A. 7.75%, due 3/1/11(b)(d) Verizon Communications, Inc. 5.25%, due 4/15/13 Pharmaceuticals & Biotechnology - 3.1% Abbott Laboratories 5.60%, due 11/30/17 Amgen, Inc. 4.85%, due 11/18/14 Wyeth 5.50%, due 3/15/13(d) Technology Hardware & Equipment - 1.9% Xerox Corporation 7.625%, due 6/15/13 Healthcare Equipment & Services - 1.6% Aetna, Inc. 5.75%, due 6/15/11 $ $ UnitedHealth Group, Inc. 4.875%, due 4/1/13 Renewable Energy & Energy Efficiency - 1.0% Johnson Controls, Inc. 5.50%, due 1/15/16 Software & Services - 0.9% Oracle Corporation 5.00%, due 1/15/11 Real Estate - 0.9% Simon Property Group LP 4.875%, due 8/15/10 Automobiles & Components - 0.9% Toyota Motor Credit Corporation 5.50%, due 7/25/17(b)(d) Consumer Durables & Apparel - 0.3% Newell Rubbermaid, Inc. 4.00%, due 5/1/10 Total Corporate Bonds & Notes (Cost $11,829,336) U.S. GOVERNMENT AGENCIES - 8.8% Fannie Mae Pool 5.50%, due 3/1/12 Federal Farm Credit Bank 4.50%, due 10/25/11 Federal Farm Credit Bank 3.40%, due 4/22/16 Federal Home Loan Bank 3.125%, due 12/13/13 Federal Home Loan Bank 5.625%, due 6/13/16 Federal Home Loan Bank 3.875%, due 12/14/18 Federal Home Loan Mortgage Corporation 2.00%, due 11/15/14(d) Federal Home Loan Mortgage Corporation 3.75%, due 3/27/19 Federal National Mortgage Association 3.00%, due 4/15/15 Total U.S. Government Agencies (Cost $4,686,187) CERTIFICATES OF DEPOSIT - 0.4% Self Help Credit Union Environmental Certificate of Deposit 3.40%, due 8/8/10 $ $ Shorebank Pacific Time Deposit Receipt 3.75%, due 8/8/11 Total Certificates Of Deposit (Cost $190,025) SHORT-TERM OBLIGATION - 2.3% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.01%, dated 04/30/10, due 05/03/10, proceeds $1,252,542 (collateralized by Fannie Mae, 4.00%, due 11/25/2039, value $1,278,027) (Cost $1,252,541) TOTAL INVESTMENTS (e) - 99.7% (Cost $49,105,222) Other Assets Less Liabilities - 0.3% NET ASSETS -100.0% $ (a)Non-income producing security. (b)Securities whose values are determined or significantly influenced by trading in markets other than the United States or Canada. (c)Floating rate bond.Rate shown is currently in effect at April 30, 2010. (d)Step rate bond.Rate shown is currently in effect at April 30, 2010. (e)The cost of investments for federal income tax purposes is $49,126,259 resulting in gross unrealized appreciation and depreciation of $6,444,689 and $1,437,413 respectively, or net unrealized appreciation of $5,007,276. See Notes to Schedule of Investments GREEN CENTURY EQUITY FUND PORTFOLIO OF INVESTMENTS April 30, 2010 (Unaudited) SHARES VALUE COMMON STOCKS - 99.9% Technology Hardware & Equipment - 11.9% Adaptec, Inc. (a) $ ADC Telecommunications, Inc. (a) Arrow Electronics, Inc. (a) Cisco Systems, Inc. (a) Corning, Inc. Dell, Inc. (a) Echelon Corporation (a) EMC Corporation (a) Hewlett-Packard Company Imation Corporation (a) International Business Machines Corporation Lexmark International, Inc. (a) Molex, Inc. NetApp, Inc. (a) Palm, Inc. (a) Plantronics, Inc. Polycom, Inc. (a) QUALCOMM, Inc. Seagate Technology (a) Tellabs, Inc. Xerox Corporation Software & Services - 10.0% Adobe Systems, Inc. (a) Advent Software, Inc. (a) Autodesk, Inc. (a) Automatic Data Processing, Inc. BMC Software, Inc. (a) Compuware Corporation (a) Convergys Corporation (a) eBay, Inc. (a) Electronic Arts, Inc. (a) Factset Research Systems, Inc. Google, Inc., Class A (a) Microsoft Corporation Novell, Inc. (a) Paychex, Inc. Red Hat, Inc. (a) Salesforce.com, Inc. (a) Symantec Corporation (a) Yahoo!, Inc. (a) Pharmaceuticals & Biotechnology - 8.8% Affymetrix, Inc. (a) Allergan, Inc. Amgen, Inc. (a) Amylin Pharmaceuticals, Inc. (a) Biogen Idec, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Dionex Corporation (a) Endo Pharmaceuticals Holdings, Inc. (a) Genzyme Corporation (a) $ Gilead Sciences, Inc. (a) Illumina, Inc. (a) Johnson & Johnson Life Technologies Corporation (a) Merck & Company, Inc. Millipore Corporation (a) Techne Corporation Thermo Fisher Scientific, Inc. (a) Waters Corporation (a) Banks - 6.6% Bank of Hawaii Corporation BB&T Corporation Cathay General Bancorp Comerica, Inc. Fifth Third Bancorp First Horizon National Corporation (a) Heartland Financial USA, Inc. Hudson City Bancorp, Inc. Keycorp M&T Bank Corporation NewAlliance Bancshares, Inc. People's United Financial, Inc. PNC Financial Services Group, Inc. Popular, Inc. (a) Regions Financial Corporation SunTrust Banks, Inc. Synovus Financial Corporation U.S. Bancorp Umpqua Holdings Corporation Wells Fargo & Company Retailing - 6.4% Amazon.com, Inc. (a) AutoZone, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Company, Inc. Carmax, Inc. (a) Charming Shoppes, Inc. (a) Family Dollar Stores, Inc. Foot Locker, Inc. Gap, Inc. (The) Genuine Parts Company Home Depot, Inc. J.C. Penney Company, Inc. Kohl's Corporation (a) Limited Brands, Inc. Lowe's Companies, Inc. Men's Wearhouse, Inc. (The) Netflix, Inc. (a) Nordstrom, Inc. Office Depot, Inc. (a) Pep Boys - Manny, Moe & Jack (The) RadioShack Corporation Staples, Inc. Target Corporation Tiffany & Company TJX Companies, Inc. Household & Personal Products - 5.3% Alberto-Culver Company Avon Products, Inc. $ Church & Dwight Company, Inc. Clorox Company Colgate-Palmolive Company Estee Lauder Companies, Inc. (The), Class A Kimberly-Clark Corporation Nu Skin Enterprises, Inc., Class A Procter & Gamble Company WD-40 Company Energy - 5.2% Apache Corporation Cameron International Corporation (a) Chesapeake Energy Corporation Clean Energy Fuels Corporation (a) Devon Energy Corporation Diamond Offshore Drilling, Inc. EOG Resources, Inc. Helmerich & Payne, Inc. Hess Corporation National Oilwell Varco, Inc. Newfield Exploration Company (a) Noble Energy, Inc. Pioneer Natural Resources Company Quicksilver Resources, Inc. (a) Smith International, Inc. Southwestern Energy Company (a) Spectra Energy Corporation Ultra Petroleum Corporation (a) Williams Companies, Inc. XTO Energy, Inc. Healthcare Equipment & Services - 5.0% Baxter International, Inc. Beckman Coulter, Inc. Becton, Dickinson and Company Cerner Corporation (a) CIGNA Corporation Cross Country Healthcare, Inc. (a) Edwards Lifesciences Corporation (a) Gen-Probe, Inc. (a) Health Management Associates, Inc., Class A (a) Henry Schein, Inc. (a) Hill-Rom Holdings, Inc. Hospira, Inc. (a) Humana, Inc. (a) Idexx Laboratories, Inc. (a) Intuitive Surgical, Inc. (a) Invacare Corporation McKesson Corporation Medtronic, Inc. Molina Healthcare, Inc. (a) Patterson Companies, Inc. Quest Diagnostics, Inc. St. Jude Medical, Inc. (a) Stryker Corporation Varian Medical Systems, Inc. (a) WellPoint, Inc. (a) Zimmer Holdings, Inc. (a) Capital Goods - 4.8% 3M Company A.O. Smith Corporation $ AMETEK, Inc. Apogee Enterprises, Inc. Baldor Electric Company Brady Corporation, Class A CLARCOR, Inc. Cooper Industries Ltd., Class A Cummins, Inc. Deere & Company Donaldson Company, Inc. EMCOR Group, Inc. (a) Emerson Electric Company Fastenal Company Gardner Denver, Inc. General Cable Corporation (a) Graco, Inc. Granite Construction, Inc. Hubbell, Inc., Class B Illinois Tool Works, Inc. Kadant, Inc. (a) Lincoln Electric Holdings, Inc. Masco Corporation Nordson Corporation Owens Corning (a) Pall Corporation Quanta Services, Inc. (a) Rockwell Automation, Inc. Simpson Manufacturing Company, Inc. Spirit Aerosystems Holdings, Inc. (a) SPX Corporation Tennant Company Thomas & Betts Corporation (a) Timken Company W.W. Grainger, Inc. Westinghouse Air Brake Technologies Corporation Diversified Financials - 4.6% American Express Company Bank of New York Mellon Corporation (The) BlackRock, Inc. Capital One Financial Corporation Charles Schwab Corporation (The) CME Group, Inc. Franklin Resources, Inc. Invesco Ltd. Medallion Financial Corporation Northern Trust Corporation NYSE Euronext PHH Corporation (a) State Street Corporation T. Rowe Price Group, Inc. TradeStation Group, Inc. (a) Food & Beverage - 4.6% Campbell Soup Company Darling International, Inc. (a) Dean Foods Company (a) Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. (a) H.J. Heinz Company J. M. Smucker Company (The) Kellogg Company Kraft Foods, Inc., Class A $ McCormick & Company, Inc. PepsiCo, Inc. Sara Lee Corporation Tootsie Roll Industries, Inc. Semiconductors - 3.7% Advanced Micro Devices, Inc. (a) Analog Devices, Inc. Entegris, Inc. (a) Intel Corporation Lam Research Corporation (a) LSI Corporation (a) Micron Technology, Inc. (a) National Semiconductor Corporation Novellus Systems, Inc. (a) Texas Instruments, Inc. Xilinx, Inc. Transportation - 3.1% AMR Corporation (a) Arkansas Best Corporation C.H. Robinson Worldwide, Inc. Continental Airlines, Inc., Class B (a) CSX Corporation Expeditors International of Washington, Inc. FedEx Corporation Genesee & Wyoming, Inc., Class A (a) J.B. Hunt Transport Services, Inc. JetBlue Airways Corporation (a) Kansas City Southern (a) Norfolk Southern Corporation Ryder System, Inc. Southwest Airlines Company United Parcel Service, Inc., Class B Materials - 2.6% Air Products & Chemicals, Inc. Airgas, Inc. Alcoa, Inc. Bemis Company, Inc. Calgon Carbon Corporation (a) Domtar Corporation (a) Ecolab, Inc. H.B. Fuller Company Horsehead Holding Corporation (a) Lubrizol Corporation MeadWestvaco Corporation Minerals Technologies, Inc. Nalco Holding Company Nucor Corporation Praxair, Inc. Rock-Tenn Company, Class A Schnitzer Steel Industries, Inc., Class A Sealed Air Corporation Sigma-Aldrich Corporation Sonoco Products Company Valspar Corporation Wausau Paper Corporation (a) Weyerhaeuser Company Worthington Industries, Inc. Food & Staples Retailing - 2.5% Costco Wholesale Corporation $ CVS Caremark Corporation Safeway, Inc. Sysco Corporation Walgreen Company Insurance - 2.3% Aflac, Inc. Chubb Corporation Cincinnati Financial Corporation Erie Indemnity Company Hartford Financial Services Group, Inc. (The) Lincoln National Corporation Phoenix Companies, Inc. (The) (a) Principal Financial Group, Inc. Progressive Corporation (The) StanCorp Financial Group, Inc. Travelers Companies, Inc. (The) Unum Group Wesco Financial Corporation 10 Telecommunication Services - 2.1% Frontier Communications Corporation Leap Wireless International, Inc. (a) MetroPCS Communications, Inc. (a) Qwest Communications International, Inc. Sprint Nextel Corporation (a) Verizon Communications, Inc. Windstream Corporation Consumer Services - 2.0% Capella Education Company (a) Choice Hotels International, Inc. Darden Restaurants, Inc. DeVry, Inc. Jack in the Box, Inc. (a) McDonald's Corporation Peet's Coffee & Tea, Inc. (a) Starbucks Corporation Consumer Durables & Apparel - 1.9% Coach, Inc. Deckers Outdoor Corporation (a) Eastman Kodak Company (a) Garmin Ltd. Harman International Industries, Inc. (a) KB Home Leggett & Platt, Inc. Liz Claiborne, Inc. (a) Mattel, Inc. NIKE, Inc., Class B Phillips-Van Heusen Corporation Pulte Homes, Inc. (a) Snap-On, Inc. Stanley Works (The) Timberland Company (The), Class A (a) Tupperware Brands Corporation Under Armour, Inc., Class A (a) VF Corporation Whirlpool Corporation $ Media - 1.8% Discovery Communications, Inc., Class A (a) John Wiley & Sons, Inc., Class A New York Times Company (The), Class A (a) Omnicom Group, Inc. Scholastic Corporation Virgin Media, Inc. Walt Disney Company (The) Washington Post Company (The), Class B 25 Utilities - 1.5% AGL Resources, Inc. Alliant Energy Corporation Atmos Energy Corporation Avista Corporation Cleco Corporation Consolidated Edison, Inc. Energen Corporation EQT Corporation IDACORP, Inc. MGE Energy, Inc. National Fuel Gas Company New Jersey Resources Corporation Nicor, Inc. NiSource, Inc. Northeast Utilities Northwest Natural Gas Company NSTAR OGE Energy Corporation Pepco Holdings, Inc. Piedmont Natural Gas Company, Inc. Portland General Electric Company Questar Corporation UGI Corporation WGL Holdings, Inc. Renewable Energy & Energy Efficiency - 1.3% American Superconductor Corporation (a) Applied Materials, Inc. Calpine Corporation (a) Cree, Inc. (a) Energy Conversion Devices, Inc. (a) First Solar, Inc. (a) ITC Holdings Corporation Itron, Inc. (a) Johnson Controls, Inc. Ormat Technologies, Inc. SunPower Corporation, Class A (a) Zoltek Companies, Inc. (a) Real Estate - 0.7% AMB Property Corporation Boston Properties, Inc. CB Richard Ellis Group, Inc., Class A (a) Forest City Enterprises, Inc., Class A (a) Jones Lang LaSalle, Inc. Liberty Property Trust ProLogis Regency Centers Corporation $ Commercial & Professional Services - 0.7% Avery Dennison Corporation Deluxe Corporation Herman Miller, Inc. HNI Corporation Interface, Inc., Class A Kelly Services, Inc. (a) Knoll, Inc. Manpower, Inc. Monster Worldwide, Inc. (a) Pitney Bowes, Inc. R.R. Donnelley & Sons Company Robert Half International, Inc. Steelcase, Inc. Stericycle, Inc. (a) Team, Inc. (a) Tetra Tech, Inc. (a) Automobiles & Components - 0.3% BorgWarner, Inc. (a) Harley-Davidson, Inc. Modine Manufacturing Company (a) WABCO Holdings, Inc. (a) Healthy Living - 0.2% Hain Celestial Group, Inc. (The) (a) United Natural Foods, Inc. (a) Whole Foods Market, Inc. (a) Total Securities (Cost $47,542,529) SHORT-TERM OBLIGATION - 0.1% Repurchase Agreement - State Street Bank & Trust Repurchase Agreement, 0.01%, dated 04/30/10, due 05/03/10, proceeds $53,094 (collateralized by Fannie Mae, 4.00%, due 11/25/2039, value $56,801) (Cost $53,094) TOTAL INVESTMENTS (b) - 100.0% (Cost $47,595,623) Other Assets Less Liabilities - 0.0% NET ASSETS -100.0% $ (a)Non-income producing security. (b)The cost of investments for federal income tax purposes is $49,063,139 resulting in gross unrealized appreciation and depreciation of $6,390,840 and $5,009,018 respectively, or net unrealized appreciation of $1,381,822. See Notes to Schedule of Investments GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) Green Century Funds (the “Trust”) is a Massachusetts business trust which offers two separate series, the Green Century Balanced Fund (the “Balanced Fund”) and the Green Century Equity Fund (the “Equity Fund”), collectively, the “Funds”.The Trust is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company.The Trust accounts separately for the assets, liabilities and operations of each series.The Balanced Fund commenced operations on March 18, 1992 and the Equity Fund commenced operations on September 13, 1995. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates.The following is a summary of the Funds’ significant accounting policies: (A) Investment Valuation:Equity securities listed on national securities exchanges other than NASDAQ are valued at last sale price. If a last sale price is not available, securities listed on national exchanges other than NASDAQ are valued at the mean between the closing bid and closing ask prices. NASDAQ National Market® and SmallCapSM securities are valued at the NASDAQ Official Closing Price ("NOCP"). The NOCP is based on the last traded price if it falls within the concurrent best bid and ask prices and is normalized pursuant to NASDAQ's published procedures if it falls outside this range. If an NOCP is not available for any such security, the security is valued at the last sale price, or, if there have been no sales that day, at the mean between the closing bid and closing ask prices. Unlisted equity securities are valued at last sale price, or when last sale prices are not available, at the last quoted bid price. Debt securities (other than certificates of deposit and short-term obligations maturing in sixty days or less) are valued on the basis of valuations furnished by a pricing service which takes into account appropriate factors such as institution-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, and other market data, without exclusive reliance on quoted prices or exchange or over-the-counter prices, since such valuations are believed to reflect more accurately the fair value of the securities. Securities, if any, for which there are no such valuations or quotations available, or for which the market quotation is not reliable, are valued at fair value by management as determined in good faith under guidelines established by the Trustees. Certificates of deposit are valued at cost plus accrued interest.Short-term obligations maturing in sixty days or less are valued at amortized cost, which approximates market value. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. GREEN CENTURY BALANCED FUND GREEN CENTURY EQUITY FUND NOTES TO SCHEDULES OF INVESMENTS (Unaudited) The following is a summary of the inputs used to value the Balanced Fund’s net assets as of April 30, 2010: Level 1 – Quoted Prices Level 2 – Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Common Stocks* $ $
